Title: To George Washington from Major General Philip Schuyler, 20 September 1775
From: Schuyler, Philip
To: Washington, George



Dear Sir
Tionderoga [N.Y.] September 20th 1775.

The Day after I did Myself the Honor to write Your Excellency from Albany, I set out for this Place & arrived here on the 30th Ult: much indisposed with a billious Fever, next Day I followed General Montgomery whom I overtook on the 4th instant at the Isle au Motte he having been detained by Adverse Winds & rainy Weather, On that Day we moved on to Isle au Noix (twelve Miles South of St Johns) on the fifth I drew a Declaration (but was so ill that it is not such as I could wish Copy of which No. 1. You have inclosed) which I sent into Canada by Major Brown & Mr Allen & as we judged that going to St Johns weak as we were, (our Numbers not exceeding one Thousand and the little Artillery we had not come up) might have a Good Effect on the Canadians & to encourage them to join Us, We resolved upon the Measure and landed our Baggage and Provisions Except for four Days & early on the 6th embarked and without any Obstructions proceeded towards St Johns, when we arrived in Sight of It and at the Distance of about two Miles, the Enemy began to canonade, but did Us no Damage,

We approached half a Mile nearer and then landed without Opposition in a close deep Swamp which extends to very near the Fort, here we formed and marched in the best Order we could towards the Fort to Reconnoitre, Major Hobby of Waterbery’s with a Detachment flanked the left Wing, and was Something advanced before the main Body when he was attacked in crossing a deep Muddy Brook by a Party of Indians from whom he received a heavy Fire, but our Men pushing on they soon gave Way and left us the Ground; in this Rencountre we had a Serjeant, a Corporal & three Privates killed and one missing, Eight Privates wounded, three of which died the ensuing night, Major Hobby shot thro’ the Thigh, Capt. Mead thro’ the Shoulder & Lieut. Brown in the Hand, these Gentlemen are all out of Danger—Night coming on & the Swamp almost impassible we drew our Men together & cast up a small Intrenchment to defend Ourselves in Case of an Attack in the Night. In the Evening a Gentleman Mr ⟨mutilated⟩ whose Name I can only mention to Your Excellency, not having even ventured it to the Congress & therefore beg You to eraze the Scored Part of the Letter after Perusal came to me & gave me the following account, “That there were no Regular Troops in Canada but the 26th Regiment; That all these except 50 at Montreal were at St Johns & Chamblee; That there were then at St Johns about 100 Indians & that there was a considerable Body with Colo: Johnson; That the Fortifications were compleat & strong & plentifully furnished with Cannon; That the Vessel was launched & had one Mast in and the Other ready to raise; That she would be ready to sail in three or four Days and is to carry 16 Guns; That he does not believe that our Army will be joined by one Canadian; That they wish to be neuter on the Occasion, but if We should penetrate into Canada, it would not displease them provided their Persons & Properties were safe and we paid them in Gold & Silver for what we had; That in the Situation we were in he judged it would be imprudent to attack St Johns and advised Us to send some Parties amongst the Inhabitants & the Remainder of the Army to retire to the Isle-au-Noix, from whence we might have an Intercourse with La Praire; He told me that in the Afternoon’s Engagement five Indians were killed & four badly wounded, besides several Others the Condition of whose Wounds he did not know & Capt. Tyce of Johnstown, who was wounded in the Belly.”

On the 7th in the Morning (having been undisturbed thro’ the Night excepting by a few Shells which did no Other Damage than slightly wounding Lieut. Mills, I called a Council of War of all the Field Officers present, to whom I communicated the Information I had received & inclose a Copy of their Opinion No. 2 which being perfectly consonant to my own I immediately ordered the Troops to embark & we retired.
On my Return to Isle au-Noix I immediately began to fortify the Place and to throw a Boom across the Channel until my Artillery should come up. On the 9th I received a Letter from Canada without Signature but which I knew to be written by Mr James Livingston Copy inclosed No. 3. As I had thro’ other Channels a Corroboration of the Intelligence contained in the former part of his Letter, I resolved as I had not yet my Artillery to detach 500 Men into Canada and gave Orders on the 9th for their Embarkation on the 10th with an Additional Number of about 300 to cover their Landing & bring back the Boats. Copy of my Instructions to the Commanding Officer inclosed Number 4.
For the Event of this intended Expedition see the Paper No. 5 which was drawn and delivered me by one of the Party and from what I can learn is just. This Body returned on Monday the Eleventh, on Tuesday the twelfth I found I had upwards of 600 sick, Waterbery’s Regiment being reduced to less than 500. General Montgomery (for I was too ill to leave my Bed) perceived however with Pleasure, that the Men were unable to bear the Reproach of their late unbecoming Behaviour & taking Advantage of this happy Return to a Sense of their Duty, on the 13th I issued the Orders contained in the Paper Number 6; the fourteenth proved rainy & retarded the Embarkation of the Cannon, on this Day Colo: Allen arrived and made the Report No. 7; And I found Myself so much better that I had Hopes of moving with the Army, but by 10 at Night my Disorder reattacked me with double Violence and every fair Prospect of a speedy Recovery vanished. Great Part of the 15th rainy, the Embarkation much retarded by it, On the same Day I received the Letter of which No. 8 is a Copy; on the 16th I was put into a covered Boat and left Isle aux Noix and as it rained Part of the Day I do not suppose that General Montgomery could move until the 17th which proved fair.

The Mode of the intended Attack on St Johns &ca as judged best both by General Montgomery and Myself was as follows; To land as near the Fort as we did the first Time we went down, The two Row Gallies carrying a twelve Pounder each and well manned The Sloop & Schooner and ten Batteaus with picked Men to lay in the River, ready to attack the Enemy’s Schooner (which is compleat and carries 16 Guns) in Case she should attempt to destroy our Boats or get to the Southward of them & thereby effectually cut off all Communication between this Place and the Army—After this Naval Arrangement (which will take 350 Men) 500 Men to be sent as a Corps of Observation to intercept any Succours between St Johns and Chamblee and to keep as near the former as possible, two hundred Men at the proposed Landing to cover the Boats and secure a Retreat for the Men in the Vessels and Boats should the Enemy’s Vessel be too many for them, the Remainder of the Army to invest the Place, make the Approaches & erect the Batteries.
You will perceive by No. 5 that some of the Enemy’s Boats fired on our People, Capt. Douglass who commands one of our armed Boats pointed and fired a twelve Pounder loaded with Ball and Grape Shot at them & We have Accounts that about thirty of the Unfriendly Canadians were killed or drowned, In the first Engagement on the 7th we killed them six Indians, two Caghnawagas, as many Mohawks (Daniel & William a Bastard Son of Sir William Johnston’s), one Connasadago and one Huron & we are informed by a Caghnawaga & Huron whom I left at Isle-au-Noix, That not an Indian remained at St Johns & which I believe to be true, The four Deputies who were sent by the six Nations and left Isle au noix the 10th to request the Canadian Indians to remain Neuter, were not returned when I left Isle aux Noix. I have taken the liberty to desire General Montgomery to make a Present in the Name of the Congress to the Canadian Indians if he should think it necessary.
Since the Affair of the 10th the Army at Isle aux Noix which then conscisted of 1394 Effectives, all Ranks included, has been reinforced by Capt. Livingston’s Company of New Yorkers nearly compleat, on the 16th by Colo: Warner whom I met an Hour after my Departure with 170 Green Mountain Boys (being the first that have appeared of that boasted Corps, he left this with

about 50 More, but they mutinyed & the Remainder are at Crown Point, Capt. Allen’s Company of the same Corps arrived here last Night, every Man of which was raised in Connecticut About 100 Men of Colo: Beadle’s from New Hampshire (This Corps was to have been up a fortnight before, the Remainder 150 of that Body were yet to come) joined the 16th at Night; and I suppose the Artillery Company under Captain Lamb will join them to Day, these last were indispensably necessary as we had none that knew any Thing of the Matter; So that the whole Reinforcement consists of about 400. Yesterday I sent off 60 of Eastons and 140 more are just embarking, this is the whole of that Corps, About 125 of the first New York Battalion will embark early to Morrow together with the Company of Green Mountain Boys consisting of about 70.
Two hundred and sixty of the 3d New York Battalion remain here, which I will forward on as soon as I can procure Craft which is building slowly as most of the Carpenters are gone home Sick Your Excellency’s Letter of the 8th instant I received Yesterday I am happy to learn that the Troops under the Command of Colo: Arnold were to march so soon; I hope our People will Commit no Depredations in Canada, all possible Care will be taken of it, but Yet I have many Fears on that Score, as they stole thirty two Sheep at Isle au Noix contrary to the most pointed Orders.
Be assured Sir that I shall not fail of giving You the most early Intelligence of every Occurrance worthy Your Attention.
I find Myself much better as the Fever has left me and hope soon to Return where I ought and wish to be Unless a barbarous Relapse should dash this Cup of Hope from my Lips.
The Number of sick is incredible, and I have very little Assistance to afford them, I wish I could make You a Return of the Army under my Command, but I cannot get one, a great Deal of foul Play is carrying on.
I am indebted to General Lee and Colo: Read for a Letter but I am too feeble to write, Be pleased to assure them of my Respect and be so good as to make my Compliments acceptable to all the Gentlemen of Your Suit. I am my Dear Sir Your Excellency’s most Obedt & Most Humble Servt

Ph: Schuyler

